Citation Nr: 0308895	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  01-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

The veteran originally sought entitlement to service 
connection for an acquired psychiatric disorder in January 
1964.  His claim was denied in February 1964.  Notice of the 
denial was provided that same month.  The veteran did not 
perfect an appeal of the denial and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2002).  A claim to reopen was denied 
in February 1965, and no appeal was initiated.  As a result, 
service connection for an acquired psychiatric disorder may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran attempted unsuccessfully to reopen his claim 
several times over the years.  The last rating action to deny 
his claim was dated in June 1978.  Notice was provided that 
same month.  Again, the veteran did not perfect an appeal of 
the decision and it became final.

The veteran submitted correspondence to the RO in July 1981 
stating that he felt he should be service connected for 
schizophrenia.  He reported that he was a patient at the VA 
hospital in Columbia at the time.  The RO wrote to the 
veteran in August 1981 and informed him that his claim 
remained denied.  The veteran was informed that he was 
treated for a personality disorder in service, a condition 
that did not constitute a ratable disability.  The veteran 
was further informed that he could reopen his claim for 
service connection by submitting new and material evidence.

The veteran submitted a VA Form 21-526 in August 2000.  He 
indicated that he wanted to claim entitlement to service 
connection for a nervous disorder.  He also submitted an 
Authorization for Release of Information, VA Form 21-4142, 
reporting treatment at the VA outpatient clinic in 
Greenville, South Carolina, from 1964 to the present.  It 
also appears that the veteran submitted copies of VA 
outpatient treatment records for the period from November 
1999 to August 2000.  

The RO wrote to the veteran in August 2000 and provided him 
detailed information on what the veteran needed to submit in 
order to establish a well-grounded claim.  The letter did not 
make any reference to the prior final denials of the 
veteran's claim for the same issue and did not provide any 
information regarding the requirement to submit new and 
material evidence to reopen a claim for service connection 
for an acquired psychiatric disorder, or nervous disorder.

The veteran's claim was denied n September 2000.  The reasons 
and bases portion of the rating decision initially noted that 
the veteran had not submitted new and material evidence 
adequate to reopen his claim.  However, the rating decision 
went on to provide the legal requirements for submitting a 
well-grounded claim.  The decision then suggested that the 
veteran's claim was denied as not well grounded.

The veteran was provided notice of the decision in October 
2000.  The notification letter also addressed both claims to 
reopen and well-grounded claims.  

The RO wrote to the veteran in March 2001 and informed him 
that his claim for service connection for an acquired 
psychiatric disorder was going to be reviewed.  The letter 
noted that the veteran's earlier claim was denied as not well 
grounded and that the claim would be reviewed in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The VCAA eliminated the requirement for 
claimants to submit a well-grounded claim.  The VCAA did not 
alter the legal requirement to submit new and material 
evidence to reopen a claim that was previously denied.  

Private treatment records identified by the veteran were 
obtained and associated with the claims folder.  

The RO denied the veteran's claim for service connection in 
July 2001.  The decision noted that the veteran's claim was 
previously denied in September 2000 as not well grounded and 
that the VCAA required it be re-adjudicated.

The veteran disagreed with this decision in August 2001.  He 
was issued a statement of the case (SOC) in September 2001.  
The SOC provided the statutory and regulatory provisions 
pertinent to a claim for service connection on a direct 
basis.  The SOC did not provide the statutory and regulatory 
provisions regarding new and material evidence.  Moreover, 
the SOC did not provide the statutory or regulatory 
provisions regarding the VCAA.  The Board notes that 
regulations implementing the VCAA, and codified at 38 C.F.R. 
§ 3.159 (2002), were promulgated in August 2001, at about the 
same time the SOC was issued.  

The veteran testified at a Travel Board hearing in January 
2003.  At his hearing the veteran testified that he received 
ongoing outpatient VA psychiatric treatment.  He said that he 
received the treatment at the VA outpatient clinic in 
Greenville, South Carolina.  (Transcript p. 14).  The Board 
notes that the veteran submitted copies of VA medical records 
at his hearing that consisted of an incomplete hospital 
summary and several outpatient entries from the mid-1980's.  
The summary was from the VA hospital in Columbia; the origin 
of the outpatient records is not certain. 

As noted above, the veteran's claim for service connection 
for an acquired psychiatric disorder was denied by prior 
final rating decisions.  As such new and material evidence 
is, and was, required, as a legal predicate to adjudicating 
the underlying claim of service connection.  The September 
2000 rating decision found that no new and material evidence 
was submitted to reopen the claim; therefore, no further 
adjudication should have taken place regarding an assessment 
of whether the claim was well grounded.  The additional 
finding of the claim as not well grounded was a legal 
nullity.  See Elkins v. West, 12. Vet. App. 209, 218-19 
(1999) (new and material evidence required to reopen a claim 
before the issue of well groundedness is addressed).  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), has held that the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2002) apply to attempts to reopen a claim, as 
distinguished from an original claim for benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has not been provided the required notice as to what 
it takes to substantiate his application to reopen a claim 
based on new and material evidence.

The issue of what assistance must be provided to a claimant, 
under the VCAA, attempting to reopen a claim for service 
connection has not been settled by the Court.  However, the 
Court in Quartuccio stated that, upon remand, the Secretary 
was required to obtain the appellant's Social Security 
Administration records.  Id. at 187-189.  Thus, it would 
appear that there is some duty in cases involving claims to 
reopen.  In this regard, the Board notes that the veteran has 
testified to receiving ongoing VA medical care at his January 
2003 hearing.  There is also other evidence of record to 
indicate that there may be outstanding VA treatment and 
inpatient records from the 1980's to the present that should 
be obtained and associated with the claims folder under Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Previously, the Board undertook action on its own initiative 
to correct problems with evidentiary development or problems 
with notice in cases such as the veteran's.  Nevertheless, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (authorizing the Board to 
undertake its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

Consequently, given the need for further action before the 
Board may decide this appeal, the veteran's case is REMANDED 
for the following actions:

1.  The RO should ensure that the new 
notification requirements codified at 
38 U.S.C.A. § 5103 as well as the 
regulations found at 38 C.F.R. § 3.159, 
are fully satisfied.  See Quartuccio.  

2.  After undertaking any other 
development deemed appropriate, including 
obtaining VA records identified by the 
veteran for treatment from the 1980's to 
the present, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, to 
include notice of the VCAA provisions and 
regulations as well as the those defining 
new and material evidence for claims to 
reopen filed before August 29, 2001.  He 
and his representative should be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

